IRVINE VENTURE LAW FIRM, LLP ATTORNEYS AT LAW 17 SUITE 500 IRVINE, CALIFORNIA 92614 TELEPHONE: (949) 660-7700 FACSIMILE: (949) 660-7799 April 18, 2011 By EDGAR Jessica Dickerson, Esq. Division of Corporate Finance Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Chineselnvestors.com, Inc. Form 10-12G Filed November 29, 2010 File No. 000-54207 Dear Ms. Dickerson: In your comment letter dated April 6, 2011, you requested that an amendment to the captioned registration statement be filed within ten business days, which would have been April 20, 2011.As discussed on our call today, we have encountered unforeseen delays in coordinating with the Registrant’s auditors, who have been responding to deadlines for other matters, including today’s income tax filing deadline for calendar year taxpayers.We respectfully request a one week extension of the time to file an amendment in connection with your comment letter of April 6, 2011, to Wednesday April 27, 2011. Please feel free to contact me if you have any questions. Very truly yours, IRVINE VENTURE LAW FIRM, LLP /s/ Michael E. Shaff Michael E. Shaff cc: Mr. Brett Roper Mr. Warren Wang
